Citation Nr: 1743635	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO. 15-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for left hand condition to include arthritis.

8.  Entitlement to service connection for right hand condition to include arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1959 to April 1960 and the Navy from August 1972 to May 1974.

This matter comes before the Board of Veterans Appeals (Board) from a May 2014 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that in the April 2017 rating decision, service connection for a left hand condition and right hand condition was denied.  In August 2017, the Veteran filed a notice of disagreement (NOD) to those issues.  To the extent the Veteran disagrees with the rating decision, the Board notes that a statement of the case (SOC) has not been issued to address those issues; therefore, the Board has taken jurisdiction of it (as indicated on the title page) for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12  Vet. App. 238 (1999).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied entitlement to service connection for GERD.  The Veteran did not appeal. 

2.  The evidence received since the prior final denial is cumulative or redundant of the evidence of record at the time of the prior denial and does not establish a fact necessary for the claim of entitlement to service connection for GERD.

3.  In a July 2008 rating decision, the RO denied entitlement to service connection for an anxiety disorder.  The Veteran did not appeal. 

4.  The evidence received since the prior final denial is cumulative or redundant of the evidence of record at the time of the prior denial and does not establish a fact necessary for the claim of entitlement to service connection for an anxiety disorder. 

5.  In a July 2008 rating decision, the RO denied entitlement to service connection for diabetes.  The Veteran did not appeal. 

6.  Evidence obtained since the unappealed July 2008 rating decision that denied service connection for diabetes is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for diabetes.

7.  In a March 2010 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran did not appeal. 

8.  Evidence obtained since the unappealed March 2010 rating decision that denied service connection for hypertension is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

9.  The Veteran does not have a diagnosis of diabetes mellitus type I or diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for GERD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received to reopen the claim of service connection for anxiety disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim of service connection for diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received to reopen the claim of service connection for a hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for entitlement to service connection for diabetes mellitus, including type I and type II, has not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters sent to the Veteran in September 2007, March 2008, and January 2010, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  In the letters, the Veteran was informed of both the need for new and material evidence to reopen his previously denied claim, and the criteria for establishing the underlying claim for service connection with regard to those matters, which had been previously denied.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The letters also informed the Veteran of VA's practices in assigning disability evaluations and effective dates. 

In regard to the duty to assist, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159 (c)(1).  The United States Court of Appeals for Veterans (Court) has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted. See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  Here, as will be discussed further below, the Veteran has not submitted new and material evidence to reopen his claim for service connection for anxiety and GERD, therefore is not entitled to a VA examination. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to the claims.  VA obtained medical evidence pertaining to his diabetes.  Moreover, VA provided the Veteran with adequate VA compensation examination into his claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II.  Claims to Reopen 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (a) (2016). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

In January 2014, the Veteran filed a petition to reopen his claims to service connection for GERD, an anxiety disorder, diabetes, and hypertension.  In May 2014, the RO denied the Veteran's claims.  The Veteran eventually appealed the denials to the Board.

The Veteran asserts that his GERD, an anxiety disorder, diabetes, and hypertension are related to his active service.

A.  GERD

The Veteran's original claim to service connection for GERD is dated in March 2005.  The RO denied this original claim in a July 2006 rating decision.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision.  The Veteran submitted a reopened claim in February 2008.  The RO denied reopening the service connection claim in July 2008 because it was not new and material evidence.  Moreover, no new and material evidence was submitted into the record within the one-year period following the July 2008 notification.  38 C.F.R. § 3.156 (b).  As such, the July 2008 rating decision denying GERD became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final July 2008 rating decision denying service connection for GERD consisted of: the Veteran's service treatment records (STRs) which are negative for diagnosis and treatment of GERD; VAMC treatment records showing a current diagnosis and treatment for GERD; and the Veteran's lay assertions that his in-service diet and rushing to eat was related to his GERD.  Based on this evidence, the RO found service connection unwarranted for GERD.  Again, the July 2008 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the January 2014  petition to reopen service connection (i.e., dated since the July 2008 rating decision).  The relevant evidence that has been added to the record consists of additional private medical evidence; Joint Services Records Research Center (JSRRC) response, which verified the Veteran's in country service in Vietnam, and additional Veteran's lay assertions.  The evidence received since the final rating decision fails to provide any new evidence indicating that the Veteran's current GERD is related to service, or indicating that the Veteran was diagnosed with GERD during service or within a year of discharge from service.  In short, the newly obtained evidence merely confirms that the Veteran currently has GERD and provides no credible evidence linking the Veteran's current GERD to service.  Additionally, the Board notes that the Veteran is presumed to be exposed to Agent Orange.  The evidence of record does not suggest that the Veteran's GERD is due to Agent Orange.  Furthermore, there are no assertions from the Veteran that his GERD is related to Agent Orange.

For the foregoing reasons, the evidence received since the July 2008 rating decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for GERD, and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

B.  Anxiety 

The Veteran's original claim to service connection for an anxiety disorder is dated in July 2007.  The RO denied this original claim in a December 2007 rating decision.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision.  A July 2008 rating decision continued the denial of the service connection claim because evidence was not new and material.  Moreover, no new and material evidence was submitted into the record within the one-year period following the July 2008 notification.  38 C.F.R. § 3.156 (b).  As such, the July 2008 rating decision denying an anxiety disorder became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final July 2008 rating decision denying service connection for an anxiety disorder consisted of: the Veteran's STRs which are negative for diagnosis and treatment for an anxiety disorder; VAMC treatment records showing a current diagnosis and treatment for anxiety; and the Veteran's lay assertions that his active service caused his anxiety disorder.  Based on this evidence, the RO found service connection unwarranted for an anxiety disorder.  Again, the July 2008 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the January 2014 petition to reopen service connection (i.e., dated since the July 2008 rating decision).  The relevant evidence that has been added to the record consists of additional private medical evidence; JSRRC response, which verified the Veteran's in country service in Vietnam; and additional Veteran's lay assertions.  The evidence received since the final rating decision fails to provide any new evidence indicating that the Veteran's current anxiety disorder is related to service, or indicating that the Veteran was diagnosed with an anxiety disorder during service or within a year of discharge from service.  In short, the newly obtained evidence merely confirms that the Veteran currently has an anxiety disorder and provides no credible evidence linking the Veteran's current anxiety disorder to his service.  

For the foregoing reasons, the evidence received since the July 2008 rating decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for an anxiety disorder, and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

C.  Diabetes 

The Veteran's original claim to service connection for diabetes is dated in February 2008.  The RO denied this original claim in a July 2008 rating decision.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision.  Moreover, no new and material evidence was submitted into the record within the one-year period following the July 2008 notification.  38 C.F.R. § 3.156(b).  As such, the July 2008 rating decision denying diabetes became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final July 2008 rating decision denying service connection for diabetes consisted of the Veteran's STRs, which are negative for diagnosis and treatment for diabetes; VAMC treatment records showing no current disability or treatment for diabetes; and the Veteran's lay assertions that his active service caused his diabetes.  Based on this evidence, the RO found service connection unwarranted for diabetes.  Again, the July 2008 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the January 2014 petition to reopen service connection (i.e., dated since the July 2008 rating decision).  The relevant evidence that has been added to the record consists of additional private medical evidence that shows treatment for diabetes; JSRRC response, which verified the Veteran's in country service in Vietnam, and additional Veteran's lay assertions.  The evidence received since the final rating decision to provide new evidence indicating that the Veteran has a current diagnosis of diabetes, report of the Veteran in-service exposure to Agent Orange, and the Veteran's lay assertions that his Agent Orange exposure during service caused his diabetes.

The Board finds that the new evidence is material, as it relates to a previously unestablished fact, that the Veteran has a diagnosis of diabetes that may be related to his active service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for diabetes is reopened.

The Board is not conducting an assessment of the probative value of the new lay and medical evidence.  Nevertheless, it can be fairly said that the new evidence tends to support elements of the claims necessary for a service connection finding. Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for diabetes.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claim of entitlement to service connection for diabetes is reopened.

D.  Hypertension 

The Veteran's original claim to service connection for hypertension is dated in May 2003.  The RO denied this original claim in a January 2004 rating decision.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision.  The Veteran submitted a reopened claim in December 2009.  The RO denied service connection in March 2010 because it was not new and material evidence.  Moreover, no new and material evidence was submitted into the record within the one-year period following the March 2010 notification.  38 C.F.R. § 3.156 (b).  As such, the March 2010 rating decision denying hypertension became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final March 2010 rating decision denying service connection for diabetes consisted of the Veteran's STRs, which are negative for a diagnosis and treatment for hypertension; VAMC treatment records showing a current disability or treatment for hypertension; and the Veteran's lay assertions that his active service caused his hypertension.  Based on this evidence, the RO found service connection unwarranted for hypertension.  Again, the March 2010 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the January 2014 petition to reopen service connection (i.e., dated since the March 2010 rating decision).  The relevant evidence that has been added to the record consists of JSRRC response, which verified the Veteran's in country service in Vietnam and additional Veteran's lay assertions.  The evidence received since the final rating decision to provide new evidence indicating that the Veteran has in-service exposure to Agent Orange, and the Veteran's lay assertions.

The Board finds that the new evidence is material, as it relates to a previously unestablished fact, that the Veteran was exposed to Agent Orange, which raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for hypertension is reopened.

The Board is not conducting an assessment of the probative value of the new lay and medical evidence.  Nevertheless, it can be fairly said that the new evidence tends to support elements of the claims necessary for a service connection finding. Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service
The newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claim of entitlement to service connection for hypertension is reopened. 

In the sections below, the Board will address the Veteran's service connection claim for diabetes.  The claim regarding hypertension will be addressed further in the remand section of the decision below.

III. Service Connection 

Legal Criteria 

The Veteran seeks service connection for diabetes.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii). 
For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307 (a).  The presumption of exposure to herbicide in Vietnam requires that a Veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.

In the present case, the RO in February 2017 supplemental statement of the case verified that the Veteran was in county Vietnam.  Therefore, the Veteran is presumed have been exposed to Agent Orange.

Factual Background and Analysis 

The Veteran asserts that his diabetes was caused by his service and exposure to Agent Orange.

The Veteran's STRs are silent of any treatment or diagnosis of diabetes.

A December 2014 private treatment note included diabetes mellitus, type II on the Veteran's problem list. 

In December 2016, a VA diabetes mellitus examination was completed.  The examiner indicated that he reviewed the Veteran's claims file and medical evidence.  
The examiner reported that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus type I or diabetes mellitus type II.  After a review of the Veteran's medical evidence the examiner noted there were not any treatments for diabetes of record.  The examiner indicated that the Veteran did not have any recognized complications of diabetes.  The examiner opined that the Veteran does not have any conditions that are at least as likely as not (at least a 50 percent probability) due to diabetes.  He also stated that after review of the medical records, the records did not show any evidence that the Veteran meets the diagnostic criteria for diabetes mellitus, type II.  He provided a rationale for his opinion, which he stated, "fasting plasma glucose of >126/dl on 2 or more occasions, ALC of 6.5 percent or greater on 2 or more occasions (separated by 3 or more months) 2hr plasma glucose of >= 200mg/dl with classic symptoms of hyperglycemia." 

The Board notes that the Veteran's private treatment records indicate that the Veteran is diagnosed with diabetes.  However, the Board finds the VA 2016 examiner's opinion more probative because the examiner considered all of the evidence to include the private treatment records.  The VA 2016 examiner interviewed the Veteran, reviewed the claims file, reviewed the medical evidence, and reviewed all test and procedures for the Veteran's diabetes.  The VA examiner gave well-supported reasons why he finds that the Veteran does not have a current diagnosis of diabetes; the Board considers this opinion to be competent and well-supported medical evidence against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a Veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds the VA 2016 medical opinion to be highly credible and probative of the issue of the current diagnosis of diabetes.   

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2016).  In this case, there the clinical evidence in the claims file does not support a diagnosis of diabetes mellitus type II in accordance with applicable law.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden, 381 F.3d at 1167.  Although the Veteran is competent to report observable symptoms, he has not been shown to possess the requisite medical training to diagnose a complex medical condition such as diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran has not been competently diagnosed with diabetes during the pendency of his claim, service connection for diabetes is denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for GERD is denied.

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for an anxiety disorder is denied.

New and material evidence having been submitted the claim for service connection for diabetes is reopened.

New and material evidence having been submitted the claim for service connection for hypertension is reopened.

Service connection for diabetes is denied.


REMAND

I.  Hypertension 

Hypertension is not among the diseases presumed to have been caused by in-service herbicide exposure.  However, on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924 -47928 (2012).  In that Notice, VA discussed NAS findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  Given that the NAS has identified a "limited or suggestive evidence of association" between herbicide exposure and hypertension, the Board finds that a medical opinion should be obtained regarding this matter. 

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

II.  Manlincon

Furthermore, a timely NOD was submitted in August 2017 disagreeing with an April 2017 rating decision.  The April 2017 rating decision denied service connection for left hand condition to include arthritis and right hand condition to include arthritis.  The Board notes that a SOC has not been issued to address those issues; therefore, the Board has taken jurisdiction of them for the limited purpose of remanding them to the AOJ to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Arrange for an appropriate VA examiner to review the Veteran's claims file to determine whether there exists a relationship between his currently diagnosed hypertension and service.  If the VA examiner determines that a physical examination is necessary, one should be scheduled. 

The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examiner should also be provided a copy of the August 10, 2012, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010 published in the Federal Register.  The examination report should note such review.  The examiner should:

a.  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service, to include the Veteran's in-service herbicide exposure.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of service.  The examiner should also specifically discuss NAS's findings of "limited or suggestive evidence of association" between hypertension and herbicide exposure. 

A complete rationale should be provided for all opinions. If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

2.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

3.  Issue a SOC regarding the April 2017 rating decision that denied service connection for left hand condition to include arthritis and right hand condition to include arthritis.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


